DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.

Status of the Claims 
Claims 1, 5-9 and 10-20 are pending.  Claim 1 is amended.  Claims 9 and 20 are withdrawn.  
With regards to withdrawn claim 9, it is noted that in the species election filed on 04/09/2018 an election was made to deacetylated gellan gum and not a mixture of gums for the polysaccharide present. Therefore the amendment to claim 9 which is to a mixture of gums with the deacetylated gellan gum does not read on the elected invention. Examiner notes however that should claim 1 be found in condition for allowance, claim 9 would be considered for rejoinder. 
Claims 1, 5-8 and 10-19 are under current Examination.

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn 
Claim Rejections - 35 USC § 103
In light of the amendments to the claims and Applicants arguments the rejection of claims 1, 5-8, 10, 18 and 19 under 35 U.S.C. 103 as being unpatentable over Mazuel et al. (EP19860402170) as evidenced by Paulsson et al. (Rheological Studies on the Gelation of Deacetylated Gellan Gum (Gelrite®) in Physiological Conditions) in view of Kouchak (In Situ Gelling Systems for Drug Delivery) and Kumar et al. (Designing of a Temperature Induced Povidone Iodide in situ Gel for Ophthalmia Neonatrorum) is withdrawn.


In light of the amendments to the claims and Applicants arguments the rejection of claims 11-13 under 35 U.S.C. 103 as being unpatentable over Mazuel et al. (EP19860402170) as evidenced by Paulsson et al. (Rheological Studies on the Gelation of Deacetylated Gellan Gum (Gelrite®) in Physiological Conditions), in view of Kouchak (In Situ Gelling Systems for Drug Delivery) and Kumar et al. (Designing of a Temperature Induced Povidone Iodide in situ Gel for Ophthalmia Neonatrorum) as applied to claims 1, 5-8, 10, 18 and 19 above, and further in view of Zhang et al. (United States Patent Publication 2007/0167526) is withdrawn.  


In light of the amendments to the claims and Applicants arguments the rejection of claims 14 and 16 under 35 U.S.C. 103 as being unpatentable over Mazuel et al. (EP19860402170) as evidenced by Paulsson et al. (Rheological Studies on the Gelation of Deacetylated Gellan Gum (Gelrite®) in Physiological Conditions), in view of Kouchak (In Situ Gelling Systems for Drug Delivery) and Kumar et al. (Designing of a Temperature Induced Povidone Iodide in situ Gel for Ophthalmia Neonatrorum) as applied to claims 1, 5-8, 10 and 18-19 above, and further in view of Zhang et al. (United States Patent Publication 2007/0167526) is withdrawn.

In light of the amendments to the claims and Applicants arguments the  rejection of claims 15 and 17 under 35 U.S.C. 103 as being unpatentable over Mazuel et al. (EP19860402170) as evidenced by Paulsson et al. (Rheological Studies on the Gelation of Deacetylated Gellan Gum (Gelrite®) in Physiological Conditions), in view of Kouchak (In Situ Gelling Systems for Drug Delivery), Kumar et al. (Designing of a Temperature Induced Povidone Iodide in situ Gel for Ophthalmia Neonatrorum) and Zhang et al. (United States Patent Publication 2007/0167526) as applied to claims 1, 5-8, 10, 14,16, and 18-19 above, and further in view of Bawa et al. (United States Patent 6,261,547) is withdrawn.



Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The provisional rejection of claims 1, 5-8, and 10-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8, 9-10, 12-14, 17-18, 20-22, 24-26 of copending Application No. 16/345,634 (Allowed but not yet issued) is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Application ‘634 are to aqueous compositions having antiseptics such as PVP-I, a polysaccharide gel forming material such as deacetylated gellan gum wherein the composition forms a gel in situ upon installation in to a body cavity. Both Applications can further contain a pH regulator and osmotic pressure regulator and have the polysaccharide and PVP-I in overlapping ranges. Thus, the instant claims substantially overlap and are therefore rendered obvious over the aqueous formulations of Application ‘634. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Applicants’ Arguments
Applicants arguments of September 30, 2022 have been fully considered and are  found to be sufficiently persuasive. 
Applicants assert that there is no motivation to combine Mazuel and Kumar because they differ in fundamental ways.  Mazuel’s compositions gel under the effect of an increase in ionic strength of the liquid whereas the Kumar compositions undergo a temperature-induced gelling.  Mazuel’s compositions have a polysaccharide as the gelling carrier, whereas Kumar’s compositions have a triblock alkyleneoxide copolymer gelling carrier.  Mazuel’s compositions have a non-ionic small molecule timolol as the therapeutic agent, whereas Kumar’s compositions have ionic polymer PVP-I exclusively.  Mazuel and Kumar follow different mechanisms for forming in situ gel.  For these reasons, the two references do not motivate a skilled artisan to combine their teachings to arrive at the claimed invention.
Applicants submit that Mazuel essentially teaches away from the present invention by recognizing that an ionic active substance would cause its formulation to form gel before installation thereby rendering the formulation non-operative for its intended purpose (gel formation after installation) and such adverse effect of gel formation at the wrong time should be corrected by using an ion-pair forming agent.  Mazuel’s strong desire for non-ionic formulations would constitute a teaching away from an ionic formulation of claim 1 as amended.
Applicant notes that its studies confirmed that gellan gum was a thermoplastic polymer and its aqueous solutions at various concentration (from 0.1% to 1.0%) had a much lower viscosity when the temperature increased from 25 °C to 34 °C even though mixing with a simulated tear fluid.  It is an unexpected discovery by Applicant that an ionic antiseptic such as PVP-I reversed gellan gum’s viscosity-decreasing trend as known or reported by others even when the temperature increased from 25 °C to 34 °C when gellan gum’s concentration was lower than 0.45% as shown in Figure 5 in the specification.  Applicants’ note that this result is not taught by the prior art. 
Applicant discovered that povidone iodine’s addition into polysaccharide natural polymer materials such as deacetylated gellan gum, reduces the required gellan gum concentration in order for gel-formation significantly.  Gellan gum’s concentration can be less than 0.5% (w/w) in compositions containing PVP-I when mixing with the simulated tear fluid to form a gel.   
Applicants request that the obviousness type double patenting rejection be held in abeyance.  

Applicant’s remarks have been carefully considered and are found to be sufficiently persuasive.  The obviousness rejections have been withdrawn above.  
Applicants request to hold the double patenting rejection in abeyance until there is an indication of allowability of claims is noted.  Applicant is reminded that a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejection is reapplied after being adjusted to account for the amended claim language for reasons of record as no action regarding this rejection has been taken by applicants at this time.


Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619